E                  NE

                         OFTEXAS

                    AUSTIN.       TEXAS     7@91,




                      February 18, 1966’


Mr. William J..Burke                      Opinion No, C- 618
Executive Director
State Board of Control                    Re:   Since passage of K. B. 102,
Austin, Texas                                   Acts 59th Legislature, 1965,
                                                Regular Session, Ch. 225,
                                                page 441, whether the Board
                                                of Control still has a res-
                                                ponsibility for any type of
                                                supervisory duties relative
                                                to the,Battleship Texas and
                                                the Battleship Texas Commls-
Dear Mr.   Burke:                               alon, and related questions.
          You have requested our opinioh on the above stated
subject. More specifically, you have raised, In substance,
the following question:
          "Your Interpretation of the'meaning, ap-
     plication and intent of H. B. 102, 59th Legis-
     lature, Regular Session, as it applies to the
     relation that should n&w exist between the
     Battleship Texas Commission and th$ Board of
     Controi is respectfully requested.
          The relevant sections of House Bill 102, Acts 59th
Legislature, 1965, Regular Session, Chapter 225, page 441, are:
            Section 1:
          "Control and custody of the Historical
     State Battlegrounds, San Jacinto Battleground,
     and Fannin State Battleground, are hereby trans-
     ferred from the State Board of,,Controlto the
     Parks and Wildlife Commission.
            Section 8:
          "The provisions of this act do not in any
     way alter the organisation,nor reduce the powers
     or functions of the Battleship Texas CO~lSSiOn.  '
     'IEmphasisadded).
                              -2997-
plr.William J. Burke, page 2 (C-618)


          In examining the relevant sections of W. B. 102, we
find that the Legislature clearly transferred the custody and
control of the San Jacinto Battleground and the Fannln Battle-
ground to the Parka and Wildlife Department, but by Sections 1
and 8 of H. B. 102 did not alter the organization or reduce the
powers or functions of the Battleship Texas Commission.
          In determining the organization, powers and functions
of the Battleship Texas Commission, we find under Article 6145-2,
Vernon's Civil Statutes, Acts of 1947, 50th Legislature, which
established the Battleship Texas Commission, that the State Board
of Control waa authorized and directed to aid the Commission in
carrying out its duties, by use of the Board's offices and em-
ployees. The last sentence of paragraph 1 of Section 6 specifi-
cally states:
          "The Board of Control is hereby authorized
     and directed to cooperate with the Commission
     in the use of the Board's Offices and Smployeea
     in aiding the Commission to carry out its duties."
Also, the Board of Control wa8 given the authority to audit the
books and records of the Commisalon at any time. Section 7
specifically states:
          "The Commission shall maintain books of
     account and records concerning all revenue
     derived~from the sale of admissions to the
     public and all expenses incurred in maintaining
     and operating the Pattleshlp as a public 'mem-
     orial; such recorda and books shall be available
     for aud,ltat any time by the Board of Control of
     the State of Texa8.'
And all expenditures and contracts of the Commission shall be
made, let and supervised by the Board of Control. Section 10
specifically states:
          "All expenditures and contracts authorized
     by the Commission or Operating Board shall be
     made, let, supervised and expended by the Board
     of Control of the State of Texas according to all
     legal requirements aa to the expenditures of funds
     and the letting of contracts by the said Board of
     Control."
          Therefore, since the Battleship Texas Commission is
statutorily charged with the responsibility of supervising and
exhibiting, etc., the Battleship Texas, and the Board of Control

                        -2998-
Mr. William J. Burke, page 3 (C-618)


to a certain extent must aid in its functioning, we must conclude
that the Legislature expressly did not intend to alter the paat
relationship.
                    SUMMARY

    -   _H. B.
            - 102,
                .   Acts 59th Legislature, 1965,
    Regular session, Chapter 225, Page 441, did
    not change the State Board of Control's re-
    sponsibility and auperv1sion of the Battleship
    Texas Commission as It now exists under Article
    6145-2, Vernon's Civil Statutes, Acts, 1947,
    50th Legislature.
                                   Very truly yours,
                               WAGGONER CARR
                               Attorney General




JCplcC:mkh
APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
John Reeves
Gordon Houser
Harold Kennedy
APPROVED FOR THE ATTORNEY GENERAL
BY: T. B. Wright




                          -2999-